MINISTÈRE DES MINES

ET DE L'ÉNERGIE

DIRECTION GÉNÉRALE DES MINES
ET DE LA GÉOLOGIE

Sur

Vu

Vu

févr

Vu

Vu

Vu

RÉPUBLIQUE TOGOLAISE
Travail - Liberté - Patrie

ARRÊTÉ N° __5 L_/MMÉ/CAB/DGMG/DRGM/2017

portant attribution d’un permis de recherche sur le nickel, le cobalt, la chromite, le
cuivre, l'or, le platine, le palladium et les métaux associés à Haïto II, préfecture de
Haho (région des Plateaux), à la société TFC Sarl».

LE MINISTRE DES MINES ET DE L'ÉNERGIE

des textes qui l'ont modifié ;

proposition du Directeur général des Mines et de la Géologie,
la loi n° 96-004/PR du 26 février 1996 portant code minier de la République togolaise ;

a loi n° 2003- 012/PR du 14 octobre 2003 modifiant et complétant la loi n° 96-004/PR du 26
ier 1996 portant code minier de la République togolaise ;

e décret n° 2012-006/PR du 07 mars 2012 portant organisation des départements ministériels ;
e décret n° 2015-038/PR du 05 juin 2015 portant nomination du Premier ministre ;

e décret n° 2015-041/PR du 28 juin 2015 portant composition du Gouvernement et l’ensemble

Vu la demande en date du 25 juillet 2017 de la société «TFC Sarl» sollicitant un permis de
recherche sur le nickel, le cobalt, la chromite, le cuivre, l'or, le platine, le palladium et les métaux
associés à Haïto Il, préfecture de Haho (région des Plateaux) ;

Vu le récépissé n° 0866207 en date du 28 août 2017 du versement des droits fixes et des redevances

sup

palladium et les métaux associés à Haïto II,
la société «TFC Sarl».

erficiaires ;

ARRÊTE:

Article 1e : Un permis de recherche sur le nickel, le cobalt, la chromite, le cuivre, l'or, le platine, le

préfecture de Haho (région des Plateaux), est accordé à

Article 2 : Conformément au plan à l'échelle 1/200.000" ci-joint, les parallèles et les méridiens
définissant chacun des sommets du périmètre du permis sont :

SOMMETS LONGITUDE_ EST LATITUDE_ NORD SUPERFICIE
HII A 0°51'47,52" 7°12'49,32"
HIB 1°236,6" 7°12'49,32"
200 Km?
HIIC 1°236,6" 7°12'52,92"
HI D 0°51'47,52" 7°12'52,92"

Article 3 : Les sommets de ce périmètre sont matérialisés sur le sol par des bornes en maçonnerie
portant les inscriptions suivantes :

TFC- HII A; TFC- HN B; TFC- HII C; TFC- HI D.

Les inscriptions TFC, HII et (A, B, C, D) signifient :
TEC : société «TFC Sarl»; HII : Haïto Il ; (A, B, C, D) : sommets du périmètre ainsi délimité.

Article 4 : Les droits fixes et les redevances superficiaires par an s'élèvent respectivement à :

— cinq cent mille (500.000) francs CFA pour la délivrance du permis et pour son renouvellement ;
— deux mille cinq cents (2.500) francs CFA/kn.

Les frais d'instruction du dossier s'élèvent à trois cent cinquante mille (350.000) francs CFA.

Ces frais sont payés à la régie des recettes de la direction générale des Mines et de la Géologie pour
le compte du Trésor public.

Le taux des redevances superficiaires est augmenté de cent pour cent (100%) lors de chaque
renouvellement.

Article 5 : Le permis est accordé pour une durée de trois (03) ans à compter de la date de signature
du présent arrêté et est renouvelable deux (02) fois, chacune pour une durée de deux (02) ans.

À chaque renouvellement la société «TFC Sarl» devra renoncer à la moitié de la superficie
couverte.

La demande de renouvellement devra être présentée au moins trois (03) mois avant l'expiration de
la période en cours.

Lors des renouvellements, la société «TFC Sarl» paie de nouveau les frais d'instructions, les droits
fixes et les redevances superficiaires.

Article 6 : Pendant la durée du permis, la société «TFC Sarl» est tenue d'effectuer les travaux de
recherche, objet du présent arrêté, et de respecter le programme d'engagement de travaux et
dépenses ayant accompagné la demande du permis.

Article 7 : En application de l'article 16 du code minier, la société «TFC Sarl» est prioritaire pour
l'obtention d'un permis d'exploitation, en cas de découverte d’un gisement économiquement
exploitable dans le périmètre de son permis.

Article 8 : La société «TFC Sarl» évitera au maximum tout impact préjudiciable à l'environnement,
notamment la pollution de la terre, de l’atmosphère, des eaux et le dommage ou la destruction de
la flore et/ou de la faune, conformément aux dispositions du code minier et de la loi cadre sur
l'environnement ainsi que de leurs textes d'application.

Article 9 : Le permis de recherche n’est ni divisible, ni amodiable, ni transmissible, ni susceptible
de mise en garantie. Il est, toutefois, cessible avec l'accord préalable du ministre chargé des mines.
Aïticle 10 : La société «TFC Sarl» présente un rapport trimestriel de ses activités de recherche au
directeur général des Mines et de la Géologie.

Article 11: En cas de non avancement des travaux de recherche dans un délai d’un (01) an, le
ministre peut retirer le permis.

Article 12: Afin de respecter les principes et critères de l'initiative pour la transparence dans les
industries extractives (ITIE), la société «TFC Sarl» fait certifier annuellement ses états financiers
par un commissaire aux comptes ou un auditeur assermenté et remplit les déclarations de
paiements à l'administration selon les formulaires de déclaration convenus par le comité de
pilotage de l'ITIE Togo.

Les états financiers et les déclarations de paiements à l'administration sont mis à la disposition du
réconciliateur dès qu'il en fait la demande.

Atticle 13: Au cas où l’activité principale de la société n'est pas l'extraction minière, il est fait
obligation à celle-ci de tenir une comptabilité analytique pouvant permettre de déterminer de

manière précise la part de sa contribution au secteur minier.

Article 14 : Le non-respect des dispositions des articles 12 et 13 du présent arrêté peut entraîner le
retrait du permis ou de l'autorisation par décision du ministre chargé des mines.

Article 15 : Les infractions au code minier de la République togolaise sont punies, conformément
aux dispositions de l’article 58 dudit code.

Article 16 : Le directeur général des Mines et de la Géologie est chargé de l'application du présent
arrêté qui sera publié au Journal officiel de la République togolaise.
07 SEP 200

Lomé, le__ ….
SIGNE

Dèdèriwè ABLY-BIDAMON

Ampliations

PR/ACADINER nn ee eme
PM/Cabinet.
SGG

MMÉ/ Cabinet.
Ministères concernés .

Domaines .
Préfecture de Haho.
Société « TFC Sarl

RÉ ENENR

